United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 06-4100
                                 ___________

Todd McClaskey, Individually,        *
                                     *
            Appellant,               *
                                     *
and                                  *
                                     *
Karen McClaskey, individually;       *
S.M., individually by her next       *
friend Todd McClaskey,               *
                                     *
            Plaintiffs,              *
                                     *   Appeal from the United States
      v.                             *   District Court for the Eastern
                                     *   District of Missouri.
La Plata R-II School District;       *
Michele Travis, individually and     *   [UNPUBLISHED]
as School Board President for the    *
school year 2003-2004 and as         *
Treasurer for the year 2002-2003;    *
William Thompson, individually       *
and as School Board President for    *
School year 2002-2003; Carl Hagar,   *
individually and as School Board     *
Member for school year 2002-2003     *
and 2003-2004; Richard Burns,        *
individually and as School Board     *
member for school year 2002-2003     *
and 2003-2004; Becky Furman,         *
individually and as School Board     *
member for school year 2002-2003     *
and 2003-2004; Randy L. Baker,       *
individually and as School Board     *
member for school year 2002-2003           *
and 2003-2004; Michael Kimmel,             *
individually and as School Board           *
member for school year 2002-2003           *
and 2003-2004; Richard Forcum,             *
individually and as Superintendent         *
of La Plata R-II School District;          *
Steve Davis, individually and as           *
Principal of La Plata High School;         *
City of La Plata, Missouri, a              *
Fourth Class City; Ray Ivy,                *
individually and as City Administrator     *
for the City of La Plata; Jim Woolfolk,    *
individually and as Officer and as         *
Defacto City Marshall for the City         *
of La Plata, Missouri; United States       *
of America, Department of Education;       *
U.S. Department of Education, Office       *
for Civil Rights; Roderick R. Paige,       *
individually and as Secretary of the       *
U.S. Department of Education, Office       *
of the Secretary; Gerald Reynolds,         *
individually and as Assistant              *
Secretary Office for Civil Rights, U. S.   *
Department of Education; Angela M.         *
Bennett, individually and as Director      *
of Kansas City Enforcement Office,         *
Office for Civil Rights, U.S.              *
Department of Education, Region VII;       *
Mary Cohen, individually and as            *
Regional Representative for Region VII     *
of U.S. Department of Education;           *
Tony E. Swetnam, individually and as       *
Acting Associate Director and              *
Acting Deputy Assistant Secretary for      *
Enforcement, Office for Civil Rights,      *
U.S. Department of Education;              *


                                           -2-
John Doe, #1, individually and as      *
Employee of U.S. Department of         *
Education; Gaye Martin,                *
individually and as Chief Investigator *
of Region VII of Office for Civil      *
Rights, U. S. Department of            *
Education; Michael B. Hamilton,        *
individually and as Associate Director,*
Region VII of Office for Civil Rights, *
U.S. Department of Education; John     *
Doe, #2, individually and as           *
Employee of Office for Civil Rights,   *
U.S. Department of Education; Lyndel   *
R. Whittle,                            *
                                       *
             Appellees,                *
                                       *
Beckey Bunch, individually and as      *
Treasurer of the School Board for      *
school year 2003-2004,                 *
                                       *
             Defendant.                *
                                  ___________

                            Submitted: November 26, 2007
                               Filed: December 7, 2007
                                ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.




                                          -3-
       Todd McClaskey appeals the district court’s1 November 7, 2006 order granting
a motion to enforce a settlement agreement and dismissing with prejudice his claims
against the La Plata R-11 School District, its School Board, and certain school board
members and school administrators (School Defendants) arising out of his allegations
that his constitutional rights were violated when he attempted to speak out at school
board meetings regarding alleged racial harassment of his daughter at school. In prior
orders, the district court had disposed of McClaskey’s claims against the United States
Department of Education and various federal officers (Federal Defendants), and the
City of LaPlata and one of its police officers (City Defendants).

       We note that McClaskey’s notice of appeal specifically designated only the
district court’s November 7 order enforcing the settlement agreement and dismissing
the claims against the School Defendants, and we therefore conclude that we lack
jurisdiction to review the district court’s prior orders. See Fed. R. App. P. 3(c)(1)(B);
Berdella v. Delo, 972 F.2d 204, 207-08 (8th Cir. 1992). Accordingly, we dismiss
from this appeal all of the Federal Defendants and the City Defendants to the extent
they have continued to participate in the litigation.

       The settlement agreement at issue was negotiated by McClaskey and several of
the School Defendants with the assistance of a court-appointed mediator, and it was
reduced to writing and signed by McClaskey and all of the School Defendants. The
district court determined that a binding settlement agreement existed between
McClaskey and all of the School Defendants, notwithstanding the fact that some of
the School Defendants signed the agreement after the mediation deadline had expired.
Upon review, we conclude that the district court’s determination was not clearly
erroneous. See Chaganti & Assocs. v. Nowotny, 470 F.3d 1215, 1221 (8th Cir. 2006)
(clear error standard of review; setting forth essential elements of valid settlement

      1
       The Honorable Audrey G. Fleissig, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                          -4-
agreement under Missouri law), cert. denied, 127 S. Ct. 2977 (2007). Accordingly,
the district court’s November 7 order is affirmed, the judgment is affirmed, and all
pending motions are denied.
                        ______________________________




                                        -5-